1
  Michael Levinsohn, SBN: 146492
2 Law Offices of Michael Levinsohn
  1370 Trancas St., #765
3
  Napa, CA 94558
4 Cell: (310) 420-9081
  mylawyermichaellevinsohn@gmail.com
5
6
7 Attorney for Defendant, James Hayward Silcox
8                                  UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
9
                                        OAKLAND DIVISION
10
11
12                                                                 CASE NO: 4:19-cr-00491-JST-1
       UNITED STATES OF AMERICA,
13
                                 Plaintiff,                       Joint Request and Stipulation to
14                                                                Continue Sentencing
               vs.                                                Order
15
       JAMES HAYWARD SILCOX
16
                                 Defendant
17
18
19
20
                                                Statement of Facts
21
            James Silcox has offered an objection to at least one element of the probation and
22
     sentencing report, and has informed P.O. Karen Mar of this concern. Specifically, the report
23
     cites to the contents of a police report from an incident in Alameda County that did not result in
24
     charges being filed. Ms. Mar has advised that a court order is needed to for her to provide a copy
25
     of the report to counsel.
26
27
28
29
30
1          Counsel for Silcox has requested a copy of the report, but is advised that the turnaround
2 time is such that obtaining it, reviewing it, and responding, will require a continuance of the
3 sentencing.
4
5 Dated: January 12, 2021                                       Respectfully Submitted,
6
7
                                                                ____________//s//______________
8                                                               Michael Levinsohn, Of Counsel
                                                                Attorney for James Hayward Silcox
9
10
                                                                ___________//s//_______________
11
12                                                              S. Griswold, Asst. U.S. Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
 1
 2
     Attorney for Defendant, James Hayward Silcox
 3
                              UNITED STATES DISTRICT COURT
 4                          NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
 5
 6     UNITED STATES OF AMERICA,
 7                          Plaintiff,
                                                                CASE NO: 4:19-cr-00491-JST-1
 8            vs.
 9     JAMES HAYWARD SILCOX                                     Order to Continue Sentencing

10                          Defendant
11
12
13
14         Good cause showing, it is hereby ordered that the sentencing hearing in this matter to

15 April 23, 2021 at 9:00 a.m.
16
17
18 Dated: _________                                            _____________________________

19                                                             Judge of the District Court

20
21
22
23
24
25
26
27
28
29
30
